Citation Nr: 1544461	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.
 
3.  Entitlement to a total rating based on unemployability due to service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from August 1969 to August 1971.
 
This appeal comes before the Department of Veterans Appeals (VA) Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Hartford Connecticut VA Regional Office (RO) that denied entitlement to an evaluation in excess of 30 percent for PTSD.
 
The case was remanded by Board decision in June 2014.

The issue of entitlement to a total disability evaluation based on individual unemployability is remanded for further development.
 
 
FINDINGS OF FACT
 
1.  On September 27 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of the appeal for a higher rating for diabetes mellitus was requested.
 
2.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, are met. 38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent for PTSD are met. 38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5108 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include what evidence the claimant could provide in support of the claim, the evidence VA could obtain, and how disability ratings and effective dates are determined.  There is no evidence of any VA error in notifying the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  

As such, the claim of entitlement to an increased rating for PTSD is ready to be considered on the merits.
 
Withdrawal of Appeal.
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative. Id.  In the instant case, the appellant moved to withdraw the issue of entitlement to a higher rating for type II diabetes mellitus in correspondence received on September 27, 2011.  The Board grants that motion.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.
 
Increased rating for PTSD.
 
Pertinent Law and Regulations 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).
 
The Veteran's service-connected PTSD is evaluated under the  General Rating Formula for Mental Disorders.  That formula provides that a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 U.S.C.A. § 4.130, Diagnostic Code 9411.
 
A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.
 
A 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships.  Id. 
 
Factual Background and Legal Analysis
 
A claim of entitlement to an increased rating for PTSD was received in December 2009.  
 
The Veteran was afforded a VA examination in February 2010 and he endorsed continued sleep disturbance, worsening nightmares, crying episodes, painful recollections and intrusive thoughts precipitated by little things, and flashbacks, after seeing old buddies.  He reported that he continued to be employed but had issues with his new boss.  Mental status examination revealed a lability of mood, but cognitive functioning was grossly intact.  Insight and judgment were satisfactory.  The Veteran admitted that his marital relationship was lacking on his part but that he had a good relationship with sons.  The examiner noted that when the Veteran was last examined in 2005, he had a global assessment of functioning score of 70.  The examiner opined that the appellant's current level of functioning remained the same or might have slightly worsened.  PTSD was diagnosed and a global assessment of functioning score of 60 was provided.  

A VA mental health clinic intake record dated in July 2010 reflects that Veteran reported continued sleep disturbance, significant emotional reactivity, moderate depression, and fleeting suicidal ideation with no plan or intent, among other symptoms.  A Global Assessment of Functioning Score of 60 was provided.
 
VA Vet Center records dating from 2008 reflect that the Veteran struggled with intimacy issues and was still responding to triggers.  He reported being more depressed and  increasing symptomatology.  In April 2013, he reported having panic attacks three to four times a week.  A May 2013 entry recorded that his symptoms had increased in severity.  The deterioration in mental health was reported to have commenced shortly after his old unit travelled to Washington, DC in October 2009 to receive a Presidential Unit Citation for valor in Vietnam.  The Veteran stated that this was followed by increased nightmares leading to emotionality and irritability that had impacted his life.  He reported having a short fuse, anger issues, difficulty controlling his temper, social isolation and avoidance, and road rage.  He said that he avoided his wife and social situations.  
 
At an August 2014 VA examination it was reported that the appellant had retired from Post Office at age 62 due to a stressful environment.  The appellant perceived that his symptoms had increased since the award of a presidential citation.  It was noted that he had not been prescribed psychiatric medication but had chronic sleep impairment, anxiety, and depressed mood.  The Veteran denied having social contacts outside of his immediate family.  His judgment was intact, and he denied suicidal and homicidal ideation.  He endorsed having moderate social impairment.  The examiner concluded that the appellant had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.
 
October and November 2014  Vet Center reports noted that among other things, the appellant held aggravations and irritations in because he was afraid he would explode.  He reported having no friends and was managing with difficulty.  The Veteran described himself as 'walking time bomb," having a desire to hit his coworkers, and having painful memories after seeing his old buddies.  The appellant related that he was struggling in his marriage and was becoming increasingly forgetful.  
 
The clinical evidence indicates that the Veteran's presentation on VA examinations in 2010 and 2014 was reflective of only mild to slight worsening in his PTSD symptomatology and its effect on his occupation and social functioning since the inception of the claim.  However, the 2010 examiner assigned a global assessment of functioning score of 60 which was 10 points less than when the appellant was last evaluated in 2005.  The global assessment of functioning scale reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).
 
Additionally, the VA examination findings must be considered in conjunction with the appellant's ongoing Vet Center records which vividly portray a greater deterioration in the Veteran's PTSD symptoms, mental status and general functioning, as depicted above.  It appears that this has especially been the case since the award of a Presidential Unit Citation in 2009.  The Board thus concludes that findings on VA examinations, when considered with symptoms delineated in the Vet Center records, denote serious impairment in social and occupational functioning overall.  As such, the Board finds that under the doctrine of reasonable doubt that the degree of Veteran's psychiatric impairment more nearly comports with a 50 percent disability evaluation.  Therefore, after a thorough review of all the evidence, the Board finds that the evidence is at least in equipoise such that a 50 percent disability rating is warranted for PTSD since the inception of the claim.  The benefit of the doubt is resolved in favor of the appellant as to this aspect of the appeal. 38 U.S.C.A. § 5107(b).
 
The Board finds, however, that the available evidence preponderates against entitlement to a 70 percent evaluation.  In this regard, there is no evidence of PTSD symptomatology that comports with symptoms such as significant suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While isolated, the appellant is shown to function well independently and appropriately.  The lay and medical evidence does not demonstrate occupational and social impairment with deficiencies in most areas attributable the service-connected anxiety disorder.  
 
The Board finds that the rating criteria are adequate for evaluating the Veteran's service-connected PTSD.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  While Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), holds that a Veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in this case even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   


ORDER
 
The appeal of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.
 
A 50 percent disability rating for posttraumatic stress disorder is granted subject to controlling regulations governing the payment of monetary awards.
 
 
REMAND
 
At the VA examination in August 2014, the Veteran related that he had a cardiac bypass in 2008 and a back injury in 2010 and that he decided to retire because he believed he was no longer able to physically complete his duties.  Further, as noted above the Veteran related his decision to leave his job with the postal service due to difficulty with job "stress."  The appellant is service-connected for a number of disabilities, including coronary artery disease, rated 60 percent disabling.  Given that the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability has not been developed for Board review that issue must be remanded in accordance with the Court's holding in Rice v. Shinseki, 22 Vet.App. 447 (2009).  As such, this issue has been added to the title page of this decision.  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Send the Veteran VCAA notice addressing the issue of entitlement to a total rating based on unemployability due to service-connected disability.
 
2.  Develop and adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 269 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


